Citation Nr: 0808651	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss disability.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1983 until March 
1985.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran presented testimony at a personal hearing in June 
2006 at the RO before a Decision Review Officer (DRO). A copy 
of the hearing transcript was placed in the claims folder. 

The issues of entitlement to service connection for tinnitus 
and asbestosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has not been shown by the competent clinical 
evidence of record to be suffering from bilateral hearing 
loss disability for VA purposes. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, August 2004, March 2006, and November 2006 
letters from the AOJ to the appellant satisfied VA's duty to 
notify.  The letters informed the veteran of what evidence 
was necessary to establish entitlement to the benefit he 
claimed and advised him of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claim and what he could do to assist.  In addition, the 
veteran was informed of where to send any other information 
or evidence and what the evidence had to show to establish 
entitlement.  The 2006 letters also informed the veteran that 
a disability rating and effective date would be assigned in 
the event the veteran was awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of the second and third 
letters, which provided an updated and appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded a VA examination.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board, after 
careful review of the veteran's statements, service records, 
and medical records, has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Legal Criteria and Analysis

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The Court has also 
indicated that the threshold for normal hearing is from 0 to 
20 decibels, and that higher threshold levels reveal some 
degree of hearing loss.  Id. at 157 (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 
1988)).

The veteran contends that service connection is warranted for 
a bilateral hearing loss disability.  In order to establish 
service connection, the veteran must first provide evidence 
of a current disability.  However, the record does not 
reflect that the veteran has a current bilateral hearing loss 
disability for VA purposes.  See C.F.R. § 3.385.  Upon the 
filing of this claim, the veteran was afforded an 
audiological examination by a VA audiologist.  This 
examination, conducted in July 2006, found that the veteran's 
pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz 
were 30, 25, 20, 15, and 15 decibels in the right ear, and 
25, 20, 20, 20, and 25 in the left ear, respectively.  The 
reported speech recognition scores were 100 percent for the 
right ear and 96 percent for the left ear.  The results of 
this examination show that the veteran is not exhibiting a 
disability within the meaning of applicable legislation for 
VA disability compensation purposes.  38 C.F.R. § 3.385.  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that there has been no demonstration 
of record by competent clinical evidence that the veteran has 
a current bilateral hearing loss disability for VA purposes.  

There can be no valid claim for service connection without a 
current disability.  Brammer, 3 Vet.App. at 225.  The veteran 
contends that he has a current bilateral hearing loss 
disability related to service.  The veteran's opinion lacks 
probative value, however, as he is a lay person without 
medical expertise.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence of the record, therefore, is of greater probative 
value than the veteran's statements in support of his claim.  
As the competent medical evidence of record fails to 
establish that the veteran has a current bilateral hearing 
loss disability for VA purposes, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.  


REMAND

As previously established, the VCAA requires VA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by VA.  38 
U.S.C.A. § 5103A.  This duty to assist includes the 
requirement that VA afford the claimant a clinical opinion 
where appropriate, and make reasonable efforts to acquire 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  Following a review of the claims 
file, the Board finds that further development is required 
under the VCAA regarding the veteran's claims of service 
connection for tinnitus and asbestosis.  

The veteran asserts that service connection is warranted for 
tinnitus.  In his notice of disagreement, submitted in March 
2005, the veteran maintained that, during service, his bi-
weekly task was to test noise levels on the flight line.  He 
certifies that his exposure to noise was "long and 
intense," and that he experienced sharp ringing in his ears 
that caused pain throughout his entire body.  Providing the 
veteran with the benefit of the doubt, acoustic trauma due to 
noise exposure is conceded as such is consistent with the 
circumstances of the veteran's service.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  As a result of this and other 
information of record, the veteran was afforded a VA 
audiological examination in July 2006.  At that examination, 
the veteran informed the examiner that he had a history of 
tinnitus, and had reported his symptoms to his physician in 
1989.  These treatment records are not currently associated 
with the claims file.  As records from his health care 
provider may assist the veteran in substantiating his claim 
for tinnitus, the Board finds that an effort should be made 
to obtain them.

The veteran also maintains that he is entitled to service 
connection for asbestosis.  Based on the evidence of record, 
the veteran was provided a VA examination in August 2004.  
Noting that the veteran was scheduled for both chest x-rays 
and a pulmonary function testing, the examiner stated that he 
"would like to see [the veteran] back after the pulmonary 
function tests are done to comment on final diagnosis as far 
as his respiratory symptoms."  See August 2004 Examination 
Report.  The veteran underwent chest x-rays on the same day 
and pulmonary function testing in September 2004.  However, 
the record does not reflect that the examiner reviewed the 
results of the chest x-ray and pulmonary function tests, met 
with the veteran, or provided a final diagnosis of the 
veteran's respiratory symptoms.  It would be improper for the 
Board to render its own medical conclusion based on these 
reports.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is not free to substitute its own judgment 
for that of such an expert).  Therefore, the Board finds that 
a clinical opinion, based on the complete and accurate 
record, is in order in this case.



Accordingly, the case is REMANDED for the following action:

1.	Return the veteran's claims folder to the 
VA examiner who conducted the August 2004 
examination for an opinion based on the 
record as a whole, to include the chest x-
ray and pulmonary function tests conducted.  
Specifically, the examiner should be asked 
to provide an opinion as to whether the 
veteran suffers from asbestosis, and, if 
so, if it is at least as likely as not (50 
percent probability or greater) that the 
veteran's asbestosis is due to his active 
service.  All opinions expressed by the 
examiner should be accompanied by a 
detailed rationale.

If the original examiner is unavailable, 
another qualified examiner may be used.  If 
it is determined that additional 
examination is needed in order to respond, 
such examination should be scheduled.

2.	Contact the veteran and request that he 
provide all pertinent evidence in his 
possession regarding treatments and/or 
examinations for tinnitus.  If these 
reports are not in the veteran's 
possession, the veteran should provide the 
dates and places of treatment on provided 
VA Forms 21-4142, Authorization and Consent 
to Release Information.  After securing any 
necessary authorization or medical 
releases, request and associate with the 
claims file legible copies of the veteran's 
complete treatment reports from all sources 
identified.  

3.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


